Case 7:19-cv-05520-VB-LMS Document 48 Filed 06/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODNEY BETHEA,
Petitioner,
- against — 19 CV 5520 (VB) (LMS)
WILLIAM LEE, Superintendent, ORDER
Respondent.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

The undersigned is in receipt of documents from pro se Petitioner dated June 4, 2020,
including a "Special Reply Brief" and exhibits. One of the attached exhibits includes personal
identifying information that is not suitable for the public docket. For that reason, the Clerk of
Court is respectfully directed to restrict access to these documents to the parties, Rodney Bethea

and William Lee, and to counsel of record.

Dated: June 15, 2020
White Plains, New York

sO Ll

Lisa Margaret Smit_-
United States ae
Southern District ne

    

 

1 The Honorable Judge Vincent L. Briccetti referred this matter to the undersigned on June 24,
2019, ECF No.9.

 
